Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/29/2022 has been entered.
Claims 1-8 and 9-20 have been examined. 

Response to Amendment
In the instant amendment, claims 1, 3-5, 8 and 13 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0069029 to Daniel in view of US 2006/0138116 to Lipnevicius in further view of US 2014/0337277 to Asenjo et al. (hereafter Asenjo)

As per claim 1, Daniel discloses a system to generate weld instructions for display to a weld operator during a welding sequence (FIGs. 2 and 4; paragraphs 0013-0016: “When a weld sequence is executed, each logical group is a defined visible step to an operator.”), the system comprising: 
a processor (FIG. 7); and 
a machine readable storage device comprising machine readable instructions which, when executed by the processor (FIG. 7), cause the processor to: 
provide an interface (FIGs. 9-20; paragraphs 0087 and 0091) to define a weld program, the weld program comprising a sequence of visual weld instructions (FIGs. 9-20) for display to a weld operator during a weld sequence (FIGs. 8-12; paragraphs 0013-0014, 0094 and 0098: “In this manner, an operator of the system 800 can view display screens of steps associated with the welding sequence on the display device 810 to perform the assembly operation. The display device 810 may also serve as an input device (e.g., having a touch-screen) that allows a user to input information to the system 800 (e.g., in response to one or more steps of the welding sequence). In accordance with other embodiments, the display device may be a part of the welding job sequencer component or the welding work cell.”); 
in response to an input received via the interface (FIGs. 10-14; paragraphs 0012, 0014-0016, 0075 and 0094) and specifying an object (FIG. 19; paragraphs 0059, 0067, 0103-0105, and 0109-0110: “FIG. 19 illustrates an example embodiment of a welding parameters window 1900 associated with the welding icon 980 provided by the weld sequence editor 745 of FIG. 7. A user may click on the "weld parameters" icon under the tool bar section 910 of the display screen 900 to display the window 1900. A welding procedure may have many parameters associated with it that can be set by the user.” [Wingdings font/0xE0] welding parameters/properties i.e., wire weight or tack) in a media library (FIG. 19; paragraph 0110: weld parameter/property library), define an element in the weld program based on a location of the object in the media library (FIG. 10: path) or a reference to the object in the media library (FIGs. 11-14; paragraphs 0066-0077, 0103-0105 and 0110: “A user may double click on the icon 960 to cause the wire weight properties window 1200 to be displayed. Once displayed, the user can enter a name (e.g., "Wire Weight") in the name field and the required weight of the consumable wire (e.g., "2" representing 2 lbs.) in the required weight field. When this step is executed by the welding job sequencer component 302, the actual weight of the loaded consumable welding wire in the welding work cell 304 is compared to the entered required weight (e.g., 2 lbs.). If the actual consumable welding wire weight is at least 2 lbs., the operator would not see any effect at all. However, if the actual consumable welding wire weight is less than 2 lbs., the operator would be notified (e.g., via the display 810) that the wire supply is low.” [Wingdings font/0xE0] name field/required weight … (a reference to the object as claimed); and
generate the weld program by including in the weld program the reference to the object in the media library or the location of the object in the media library in association with the element (FIGs. 11-14; paragraphs 0066-0077, 0103-0105 and 0110: “A user may double click on the icon 960 to cause the wire weight properties window 1200 to be displayed. Once displayed, the user can enter a name (e.g., "Wire Weight") in the name field and the required weight of the consumable wire (e.g., "2" representing 2 lbs.) in the required weight field. When this step is executed by the welding job sequencer component 302, the actual weight of the loaded consumable welding wire in the welding work cell 304 is compared to the entered required weight (e.g., 2 lbs.). If the actual consumable welding wire weight is at least 2 lbs., the operator would not see any effect at all. However, if the actual consumable welding wire weight is less than 2 lbs., the operator would be notified (e.g., via the display 810) that the wire supply is low.” [Wingdings font/0xE0] operators entering wire weight/tack in the name field (the reference to the object as claimed) [Wingdings font/0xE0] hit OK button [Wingdings font/0xE0] executing the command), the generating further comprising comparing a first hash value of the element in the weld program to a second hash value of the object in the media library corresponding to the reference to the object in the media library or the location of the object in the media library to determine whether the object in the media library is different than the element.
Daniel discloses in response to an input specifying an object (FIG. 19; paragraphs 0059, 0067, 0103-0105, and 0109-0110), however, Daniel does not explicitly disclose in response to an input specifying a file location of an object in a media library; and the generating further comprising comparing a first hash value of the element in the weld program to a second hash value of the object in the media library corresponding to the identifier to determine whether the object in the media library is different than the element.
Lipnevicius further discloses in response to an input specifying a file location of an object (paragraph 0016: “the control information for setting the distance the tip of the welding gun is maintained from a welding wire position verification mechanism can be made by manual input and/or from an electronic source (e.g., data chip, memory button, memory stick, data disk, internet, computer database, electronic circuit, etc.)”) in a media library (paragraph 0016: parameter (position/location) is stored in the memory).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Lipnevicius into Daniel’s teaching because it would provide for the purpose of the interface with the welding wire positioning mechanism can include a processor configured to execute one or more instructions to monitor and/or control the welding wire position and/or feeding of the welding wire during a welding operation (Lipnevicius, paragraph 0016).
Asenjo further discloses the generating further comprising comparing a first hash value of the element in the weld program to a second hash value of the object in the media library corresponding to the identifier to determine whether the object in the media library is different than the element (FIG. 15; paragraphs 11, 0077 and 0097: “Attestation analysis component 210 can compare the new hash values to the baseline hash values, and deviations between corresponding new and baseline hash values can be used to identify aspects of the customer's industrial system that have changed relative to optimal baseline operation. For example, if a new hash value corresponding to a motor drive configuration is found to deviate from its corresponding baseline hash value, attestation analysis component 210 can flag the motor drive configuration as a possible root cause of an identified system performance degradation (e.g., a longer cycle time, an increase in downtime frequency or duration, etc.).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Asenjo into Daniel’s teaching and Lipnevicius’ teaching because it would provide for the purpose of attestation analysis component 210 can compare the new hash values to the baseline hash values, and deviations between corresponding new and baseline hash values can be used to identify aspects of the customer's industrial system that have changed relative to optimal baseline operation (Asenjo, paragraph 0077).

As per claim 2, Daniel discloses wherein the instructions cause the processor to: access the media library to determine a list of objects in the media library (FIGs. 11-14; paragraphs 0066-0077, 0103-0105 and 0110: “A user may double click on the icon 960 to cause the wire weight properties window 1200 to be displayed. Once displayed, the user can enter a name (e.g., "Wire Weight") in the name field and the required weight of the consumable wire (e.g., "2" representing 2 lbs.) in the required weight field. When this step is executed by the welding job sequencer component 302, the actual weight of the loaded consumable welding wire in the welding work cell 304 is compared to the entered required weight (e.g., 2 lbs.). If the actual consumable welding wire weight is at least 2 lbs., the operator would not see any effect at all. However, if the actual consumable welding wire weight is less than 2 lbs., the operator would be notified (e.g., via the display 810) that the wire supply is low.”); and 
display at least a subset of the objects in the media library via the interface (FIGs. 11-14).

As per claim 3, Daniel discloses wherein the instructions cause the processor to: identify a selection of the object in the media library via the interface (FIGs. 11-14; paragraphs 0066-0077, 0103-0105 and 0110: “A user may double click on the icon 960 to cause the wire weight properties window 1200 to be displayed.) and
add the object to a slide of the weld program based on referencing the reference to the object in the media library (FIGs. 11-14; paragraphs 0066-0077, 0103-0105 and 0110: “A user may double click on the icon 960 to cause the wire weight properties window 1200 to be displayed. Once displayed, the user can enter a name (e.g., "Wire Weight") in the name field and the required weight of the consumable wire (e.g., "2" representing 2 lbs.) in the required weight field. When this step is executed by the welding job sequencer component 302, the actual weight of the loaded consumable welding wire in the welding work cell 304 is compared to the entered required weight (e.g., 2 lbs.). If the actual consumable welding wire weight is at least 2 lbs., the operator would not see any effect at all. However, if the actual consumable welding wire weight is less than 2 lbs., the operator would be notified (e.g., via the display 810) that the wire supply is low.”) or the location of the object in the media library (FIG. 10: path).
As per claim 4, Daniel discloses wherein the instructions cause the processor to: identify a selection of the object in the media library via the interface (FIG. 19; paragraphs 0059, 0067, 0103-0105, and 0109-0110: “FIG. 19 illustrates an example embodiment of a welding parameters window 1900 associated with the welding icon 980 provided by the weld sequence editor 745 of FIG. 7. A user may click on the "weld parameters" icon under the tool bar section 910 of the display screen 900 to display the window 1900.);
generate a weld instruction based on referencing the reference to the object in the media library (paragraphs 0059, 0067, and 0109-0110: “Welding job sequencer component 302 is configured to implement a welding sequence that includes settings, configurations, and/or parameters to perform two or more welding procedures on a workpiece. In particular, welding job sequencer component 302, as discussed above as welding job sequencer, automatically configures welding equipment to create two or more welds that include two or more welding schedules.”) or the location of the object in the media library (FIG. 10: path); and
generate the weld program to include the weld instruction (FIGs. 8-12; paragraphs 0013-0014, 0094 and 0098: “In this manner, an operator of the system 800 can view display screens of steps associated with the welding sequence on the display device 810 to perform the assembly operation. The display device 810 may also serve as an input device (e.g., having a touch-screen) that allows a user to input information to the system 800 (e.g., in response to one or more steps of the welding sequence). In accordance with other embodiments, the display device may be a part of the welding job sequencer component or the welding work cell.”).

As per claim 5, Daniel discloses wherein the instructions cause the processor to: identify a change to the object at the reference to the object in the media library (paragraphs 0016, 0043, 0066, 0091 and 0101: “The method may further include using the graphical user interface to modify the welding sequence by one or more of deleting a functional weld sequence step from a functional weld sequence group or adding a functional weld sequence step to a functional weld sequence group. The method may also include using the graphical user interface to modify the welding sequence by modifying one or more properties or parameters associated with a functional weld sequence step.”) or the location in the media library (FIG. 10: path); and
update the display of the subset of the objects (FIG. 19; paragraphs 0059, 0067, 0103-0105, and 0109-0110: “FIG. 19 illustrates an example embodiment of a welding parameters window 1900 associated with the welding icon 980 provided by the weld sequence editor 745 of FIG. 7. A user may click on the "weld parameters" icon under the tool bar section 910 of the display screen 900 to display the window 1900. A welding procedure may have many parameters associated with it that can be set by the user.”) in the media library (FIG. 19; paragraph 0110).

As per claim 6, Daniel discloses wherein the instructions cause the processor to access the media library via at least one of a local area network or a wide area network (FIG. 7; paragraph 0110).

As per claim 8, Daniel discloses wherein the reference to the object in the media library or the location of the object comprises at least one of a location of the object in a data structure of the media library (FIG. 10: path) or a globally unique identifier of the object (FIGs. 12-15).

As per claim 11, Daniel discloses wherein the object comprises at least one of: image data, audio data, video data, a weld program (paragraphs 0049, 0057 and 0059) comprising a plurality of weld instructions (paragraphs 0049, 0057 and 0059), a slide template, a three-dimensional model, or a part (paragraphs 0049, 0057 and 0059).

As per claim 12, Daniel discloses wherein the instructions cause the processor to:
access a second object (FIG. 19; paragraphs 0059, 0067, 0103-0105, and 0109-0110: “FIG. 19 illustrates an example embodiment of a welding parameters window 1900 associated with the welding icon 980 provided by the weld sequence editor 745 of FIG. 7. A user may click on the "weld parameters" icon under the tool bar section 910 of the display screen 900 to display the window 1900. A welding procedure may have many parameters associated with it that can be set by the user.” [Wingdings font/0xE0] welding parameters i.e., wire weight or tack); and
provide the second object to the media library for storage (FIG. 19; paragraph 0110).

As per claim 16, Daniel discloses wherein the reference to the media library comprises at least one of a virtual location of the object or a globally unique identifier of the object (FIGs. 12-15).

As per claim 17, Daniel discloses wherein the reference is associated with at least one of: image data, audio data, video data, a weld program (paragraphs 0049, 0057 and 0059) comprising a plurality of weld instructions (paragraphs 0049, 0057 and 0059), a slide template, a three-dimensional model, or a part (paragraphs 0049, 0057 and 0059).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel, Lipnevicius and Asenjo, as applied to claim 1, and further in view of US 2002/0116388 to Clement et al. (hereafter “Clement”)

As per claim 7, Daniel does not explicitly disclose wherein the instructions cause the processor to authenticate at least one of the interface, a user of the interface, or an owner of the interface prior to accessing the media library.
Clement further discloses wherein the instructions cause the processor to authenticate at least one of the interface, a user of the interface (FIG. 2; paragraphs 0023 and 0033), or an owner of the interface prior to accessing the media library.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Clement into Daniel’s teaching, Lipnevicius’ teaching and Asenjo’s teaching because it would provide for the purpose of The administrator interface 60 allows the administrator to select the procedure to edit and enter a user name and preferably a password to permit alteration of the procedure. Once the administrator has logged into the system, the administrator can select from the following options as subsequently described with the selection of an "Add/Edit Procedure" virtual button 62, an "Add/Edit User" virtual button 64, a "View System Usage" virtual button 66, and a "Set Administrative Procedures" virtual button 68. (Clement, paragraph 0033).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel,  Lipnevicius, and Asenjo, as applied to claim 1, and further in view of US 2014/0229513 to Shiell et al. (hereafter “Shiell”) and US 2011/0178935 to Chaubey et al. (hereafter “Chaubey”).
As per claim 10, Daniel does not explicitly disclose in response to identifying a change in location of the object in the media library, request a location based on a hash associated with the object; and update a location of the object in the weld program.
Shiell further discloses in response to identifying a change in location of the object in the media library (paragraph 0033: “In the description above, the root file is named according to the filename used in the URL to request that file and a file variant is named by altering the root file filename with a modifier derived from the URL query string parameter identifying the file variant. In some embodiments, the root file is renamed according to a naming convention and the renamed root file is stored to the proper file-level directory.”), 
request a location based on a hash associated with the object (paragraph 0033: “In such instances, the file system may hash each component of a URL path, replacing each component with its resulting hash value. For instance, each directory and subdirectory within the path "/customer1/longdirectoryname/longfilename.jpg" can be hashed to produce the truncated path "/1234/5d2z/1abh.jpg". To further truncate long URL paths, some embodiments hash an entire path to produce a single hashed value representing the path. For instance, the path "/customer1/longdirectoryname/longfilename.jpg" can be hashed to produce the truncated "5d61.times.90/c.jpg".”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shiell into Daniel’s teaching, Lipnevicius’ teaching, and Asenjo’s teaching because it would provide for the purpose of since the hashes can be computed in linear time, the time savings obtained from a simplified file system traversal often outweigh the cost to produce the truncated path, thereby expediting access times on the file system and expediting overall file system performance (Shiell, paragraph 0033).
Chaubey further discloses update a location of the object in the weld program (paragraphs 0027 and 0033: “component status database that is dynamically updated to reflect (preferably in real time) the status, location, and availability of all objects in the construction site”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chaubey into Daniel’s teaching, Lipnevicius’ teaching, Asenjo’s teaching and Shiell’s teaching because it would provide for the purpose of component status database that is dynamically updated to reflect (preferably in real time) the status, location, and availability of all objects in the construction site (Chaubey, paragraph 0033).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel and further in view of Asenjo, US 2002/0156761 to Chen et al. (hereafter “Chen”) and US 2009/0313549 to Casner et al. (hereafter “Casner”).

As per claim 13, Daniel discloses a system for monitoring welding of components of a workpiece (paragraphs 0059-0061) with multiple arc welds in a fixture (paragraphs 0041 and 0114), the system comprising:
a computing device storing a weld program defining weld instructions (FIG. 7) for performing the multiple arc welds (paragraphs 0041 and 0114), the computing device configured to:
parse the weld program to identify weld instructions associated with a sequence of welds (FIGs. 8-12; paragraphs 0013-0014, 0094 and 0098: “In this manner, an operator of the system 800 can view display screens of steps associated with the welding sequence on the display device 810 to perform the assembly operation. The display device 810 may also serve as an input device (e.g., having a touch-screen) that allows a user to input information to the system 800 (e.g., in response to one or more steps of the welding sequence). In accordance with other embodiments, the display device may be a part of the welding job sequencer component or the welding work cell.”) for the workpiece (paragraphs 0059-0061);
for at least one of the weld instructions (FIG. 19; paragraphs 0059, 0067, 0103-0105, and 0109-0110: “FIG. 19 illustrates an example embodiment of a welding parameters window 1900 associated with the welding icon 980 provided by the weld sequence editor 745 of FIG. 7. A user may click on the "weld parameters" icon under the tool bar section 910 of the display screen 900 to display the window 1900. A welding procedure may have many parameters associated with it that can be set by the user.” [Wingdings font/0xE0] welding parameters/properties i.e., wire weight or tack), identify a media element associated with a reference to a media library (paragraphs 0059, 0067, and 0109-0110: “Welding job sequencer component 302 is configured to implement a welding sequence that includes settings, configurations, and/or parameters to perform two or more welding procedures on a workpiece. In particular, welding job sequencer component 302, as discussed above as welding job sequencer, automatically configures welding equipment to create two or more welds that include two or more welding schedules.”); and
display the at least one of the weld instructions including the resolved media element based on the reference (FIG. 19; paragraphs 0059, 0067, 0103-0105, and 0109-0110: “FIG. 19 illustrates an example embodiment of a welding parameters window 1900 associated with the welding icon 980 provided by the weld sequence editor 745 of FIG. 7. A user may click on the "weld parameters" icon under the tool bar section 910 of the display screen 900 to display the window 1900. A welding procedure may have many parameters associated with it that can be set by the user.”) to the media library (FIG. 19; paragraph 0110).
Daniel does not explicitly disclose identify a media element associated with a first hash value; compare whether the first hash value matches a second hash value associated with an object identified via the reference to the media library; in response to determining that the first hash value does not match the second hash value, resolve the media element by at least one of updating the reference to the media library or updating the media element based on the object identified via the reference; a media library external to the weld program.
Asenjo further discloses identify a media element associated with a first hash value (FIG. 15; paragraphs 11, 0077 and 0097);
compare whether the first hash value matches a second hash value associated with an object identified via the reference to the media library (FIG. 15; paragraphs 11, 0077 and 0097: “Attestation analysis component 210 can compare the new hash values to the baseline hash values, and deviations between corresponding new and baseline hash values can be used to identify aspects of the customer's industrial system that have changed relative to optimal baseline operation. For example, if a new hash value corresponding to a motor drive configuration is found to deviate from its corresponding baseline hash value, attestation analysis component 210 can flag the motor drive configuration as a possible root cause of an identified system performance degradation (e.g., a longer cycle time, an increase in downtime frequency or duration, etc.).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Asenjo into Daniel’s teaching because it would provide for the purpose of attestation analysis component 210 can compare the new hash values to the baseline hash values, and deviations between corresponding new and baseline hash values can be used to identify aspects of the customer's industrial system that have changed relative to optimal baseline operation (Asenjo, paragraph 0077).
Chen further discloses in response to determining that the first hash value does not match the second hash value, resolve the media element by at least one of updating the reference to the media library or updating the media element based on the object identified via the reference (paragraph 0073).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chen into Daniel’s teaching and Asenjo’s teaching because it would provide for the purpose of enabling data to be gathered and modified to identify various business events of interest to a business (Cheng, paragraph 0018).
Casner further discloses a media library external to the weld program (paragraph 0022: “Alternatively, the variable data can be accessed from a remote client web browser 37 at a web-enabled remote robot 21, PLC 27, networked welder 10, computer 31 or other device. The variable data provided in the weld parameters library can then be retrieved through an HTML script or other program running at the web-enabled remote device 37, and, as established by the HTML script, selective weld feedback and weld component state parameters can be viewed remotely.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Casner into Daniel’s teaching, Asenjo’s teaching and Chen’s teaching because it would provide for the purpose of The variable data provided in the weld parameters library can then be retrieved through an HTML script or other program running at the web-enabled remote device 37, and, as established by the HTML script, selective weld feedback and weld component state parameters can be viewed remotely (Casner, paragraph 0022).
As per claim 14, Daniel discloses wherein the computing device is configured to store a copy of the media library on a local storage device of the computing device (FIG. 7; paragraph 0110).

As per claim 15, Daniel discloses update the copy of the media library (paragraphs 0016, 0043, 0066, 0091 and 0101: “The method may further include using the graphical user interface to modify the welding sequence by one or more of deleting a functional weld sequence step from a functional weld sequence group or adding a functional weld sequence step to a functional weld sequence group. The method may also include using the graphical user interface to modify the welding sequence by modifying one or more properties or parameters associated with a functional weld sequence step.”); and
update the weld instruction based on changes to the copy of the media library (FIG. 19; paragraphs 0059, 0067, 0103-0105, and 0109-0110: “FIG. 19 illustrates an example embodiment of a welding parameters window 1900 associated with the welding icon 980 provided by the weld sequence editor 745 of FIG. 7. A user may click on the "weld parameters" icon under the tool bar section 910 of the display screen 900 to display the window 1900. A welding procedure may have many parameters associated with it that can be set by the user.”).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel,  Lipnevicius and Asenjo, as applied to claim 12, and further in view of Shiell.

As per claim 18, Daniel discloses display the at least one of the weld instructions based on a response to the request (paragraphs 0016, 0043, 0066, 0091 and 0101: “The method may further include using the graphical user interface to modify the welding sequence by one or more of deleting a functional weld sequence step from a functional weld sequence group or adding a functional weld sequence step to a functional weld sequence group. The method may also include using the graphical user interface to modify the welding sequence by modifying one or more properties or parameters associated with a functional weld sequence step.”).
Shiell further discloses wherein the computing device is configured to: in response to identifying a change in location of an object in the media library based on the reference (paragraph 0033: “In the description above, the root file is named according to the filename used in the URL to request that file and a file variant is named by altering the root file filename with a modifier derived from the URL query string parameter identifying the file variant. In some embodiments, the root file is renamed according to a naming convention and the renamed root file is stored to the proper file-level directory.”), 
request the object based on the second hash associated with the object (paragraph 0033: “In such instances, the file system may hash each component of a URL path, replacing each component with its resulting hash value. For instance, each directory and subdirectory within the path "/customer1/longdirectoryname/longfilename.jpg" can be hashed to produce the truncated path "/1234/5d2z/1abh.jpg". To further truncate long URL paths, some embodiments hash an entire path to produce a single hashed value representing the path. For instance, the path "/customer1/longdirectoryname/longfilename.jpg" can be hashed to produce the truncated "5d61.times.90/c.jpg".”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Shiell into Daniel’s teaching, Lipnevicius’ teaching and Asenjo’s teaching because it would provide for the purpose of since the hashes can be computed in linear time, the time savings obtained from a simplified file system traversal often outweigh the cost to produce the truncated path, thereby expediting access times on the file system and expediting overall file system performance (Shiell, paragraph 0033).


Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel,  Lipnevicius and Asenjo, as applied to claim 17, and further in view of Chaubey.

As per claim 19, Daniel does not explicitly disclose wherein the computing device is configured to update the reference in the weld program with an updated location of the object based on the response.
Chaubey further discloses wherein the computing device is configured to update the reference in the weld program with an updated location of the object based on the response (paragraphs 0027 and 0033: “component status database that is dynamically updated to reflect (preferably in real time) the status, location, and availability of all objects in the construction site”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chaubey into Daniel’s teaching, Lipnevicius’ teaching, and Asenjo’s teaching because it would provide for the purpose of component status database that is dynamically updated to reflect (preferably in real time) the status, location, and availability of all objects in the construction site (Chaubey, paragraph 0033).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel, Asenjo, Chen, and Casner, as applied to claim 13, and further in view of US 2007/0164006 to Burgstaller et al. (hereafter “Burgstaller”).

As per claim 20, Daniel does not explicitly disclose one or more weld sensors configured to collect data associated with the multiple arc welds, wherein the computing device is configured to determine statuses of the multiple arc welds based on the data.
Burgstaller further discloses one or more weld sensors configured to collect data associated with the multiple arc welds, wherein the computing device is configured to determine statuses of the multiple arc welds based on the data (paragraph 0033).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Burgstaller into Daniel’s teaching, Asenjo’s teaching, Chen’s teaching and Casner’s teaching because it would provide for the purpose of by modulating the welding voltage U or the welding current I as a function of specific operating states, the welder is acoustically and/or visually notified of a specific operating state of the welding process via the electric arc 15 (Burgstaller, paragraph 0033).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4378, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193